Title: To George Washington from John Jay, 27 July 1779
From: Jay, John
To: Washington, George


        
          Sir
          Philadelphia 27th July 1779
        
        The Success of the Enterprize against stony Point was splendid and important—It has added another Laurel to your Wreath, and given a grateful Country a fresh opportunity of presenting you their Thanks for the Vigilance wisdom and magnanimity, with which their Arms have been conducted. I have now the Honor of conveying them expressed in the enclosed Act of Congress. Prudence forbids me to indulge my Feelings or my Pen on this interesting Occasion; lest in their Warmth, too little Attention might be paid to the Delicacy blended with the Virtues they wish to celebrate. Permit me however most sincerely to assure you That I am with the greatest Respect & Esteem Your Excellencys obedient & h’ble Servt
        
          John Jay Presidt
        
      